Affirmed and Memorandum Opinion filed October 13, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                   NO. 14-10-00648-CR
                                   NO. 14-10-00649-CR
                                   NO. 14-10-00650-CR
                                     ____________

                                 DAVID BATTS, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 240th District Court
                               Fort Bend County, Texas
                      Trial Court Cause Nos. 50924, 50925, 50926


                            MEMORANDUM OPINION

       Appellant entered a plea of guilty to two charges of aggravated robbery and one
charge of aggravated assault. On June 11, 2010, the trial court sentenced appellant to
confinement in the Institutional Division of the Texas Department of Criminal Justice for
fifty-five (55) years on each charge of aggravated robbery and fifteen (15) years on the
charge of aggravated assault, with the sentences to run concurrently. Appellant filed a
notice of appeal in each case.
       Appellant’s appointed counsel filed a brief in which he concludes the appeal in each
case is wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate records and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no pro se response has
been filed.

       In each case, we have carefully reviewed the record and counsel’s brief and agree
the appeals are wholly frivolous and without merit. Further, we find no reversible error in
the records. We are not to address the merits of each claim raised in an Anders brief or a
pro se response when we have determined there are no arguable grounds for review. See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, in each case the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2